                                                                              USDC-SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 noc # :_ _ __ _ . , - ~ - -
                                                                          '!_ lP_·1 r Fil.ED: 11 /IS (1 q
 PAUL JEAN-ANDRE COMBE,                                                   \   •<-•~···   -~#, ..... ~ ...... -




                                  Plaintiff,
                                                                      19-CV-6271 (RA)
                           V.
                                                                              ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

          In its October 16, 2019 order, the Court required the parties to notify it, within two weeks

of the date of the order, whether the parties consented to proceed before the Magistrate Judge.

Dkt. 11. The parties have not yet notified the Court of their decision.

        No later than November 29, 2019, the parties shall either submit to the Orders &

Judgments Clerk atjudgments@nysd.uscourts.gov a fully executed Notice, Consent, and

Reference of a Civil Action to a Magistrate Judge form, a copy of which is attached to this order,

or shall file a joint letter advising the Court that the parties do not consent.

        The Clerk of the Court is directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

 Dated:      November 15, 2019
             New York, New York
AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                            for the


                                                                               )
                                 Plaintiff                                     )
                                    V.                                         )      Civil Action No.
                                                                               )
                                Defendant                                      )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


       Consent to a magistrate judge's authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


        Printed names ofparties and attorneys                                Signatures ofparties or attorneys                  Dates




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry ofa final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                   District Judge's signature



                                                                                                     Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.
